                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DEBORAH MUDGE,                                  )
                                                )
                           Plaintiff,           )
                                                )
             v.                                 )      No. 4:18 CV 693 CDP
                                                )
ANDREW M. SAUL, Commissioner                    )
of Social Security,1                            )
                                                )
                           Defendant.           )

                          MEMORANDUM AND ORDER

      Plaintiff Deborah Mudge brings this action under 42 U.S.C. §§ 405 and

1383 for judicial review of the Commissioner’s final decision finding that her

disability ended January 8, 2016. Because the Commissioner’s final decision is

supported by substantial evidence on the record as a whole, I must affirm the

decision.

                                  Procedural History

      On February 24, 2015, the Social Security Administration denied Mudge’s

January 2015 applications for disability insurance benefits (DIB) and supplemental

security income (SSI), in which Mudge claimed she became disabled on December

13, 2014, because of multiple sclerosis (MS), increased slurred speech, worsening


1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Deputy Commissioner Nancy A. Berryhill as
defendant in this action.
vision, difficulty typing and writing, and numbness on the right side of her body.

At Mudge’s request, a hearing was held before an administrative law judge (ALJ)

on January 4, 2017, at which Mudge and a vocational expert testified. On July 21,

2017, the ALJ found that Mudge was under a disability from December 13, 2014,

through January 8, 2016, but not thereafter. The ALJ determined that medical

improvement occurred as of January 9, 2016, and that Mudge’s disability ended as

of that date given that she could then perform work that existed in significant

numbers in the national economy. On March 31, 2018, the Appeals Council

denied Mudge’s request for review of the ALJ’s decision. The ALJ’s decision is

thus the final decision of the Commissioner. 42 U.S.C. § 405(g).

      In this action for judicial review, Mudge contends that the ALJ’s decision

that she sustained medical improvement as of January 9, 2016, is not supported by

substantial evidence on the record as a whole. Mudge specifically argues that the

ALJ erred when he failed to include a limitation in the residual functional capacity

(RFC) assessment regarding potential difficulty with oral work instructions.

Mudge contends that the ALJ should have at least explained why he did not

include this limitation in the RFC given that he credited medical evidence that

included an opinion that Mudge would be so limited. Mudge also contends that the

ALJ erred when he relied on vocational expert testimony that was based upon a

hypothetical that did not include the oral instruction limitation. Finally, Mudge

argues that the ALJ erred in discounting the opinion of her treating neurologist
                                        -2-
regarding her need to take unscheduled breaks and her potential absences from

work. Mudge asks that I modify the Commissioner’s final decision to find that she

did not sustain medical improvement and thus continued to be disabled on and

after January 9, 2016.

         For the following reasons, I will affirm the decision.

                Medical Records and Other Evidence Before the ALJ

         With respect to the medical records and other evidence of record, I adopt

Mudge’s recitation of facts set forth in her Statement of Uncontroverted Material

Facts (ECF 11-1) to the extent they are admitted by the Commissioner (ECF 18-1).

I also adopt the additional facts set forth in the Commissioner’s Statement of

Additional Material Facts (id.), which Mudge does not dispute. Together, these

statements provide a fair and accurate description of the relevant record before the

Court.

         Additional specific facts will be discussed as needed to address the parties’

arguments.

                                       Discussion

A.       Legal Standard

         To be eligible for DIB and SSI under the Social Security Act, Mudge must

prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir.

1992). The Social Security Act defines disability as the “inability to engage in any
                                           -3-
substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled

“only if [her] physical or mental impairment or impairments are of such severity

that [she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

       If there has been a medical improvement after a determination of disability,

and such improvement relates to the claimant’s ability to work, the disability will

be found to have ended if the claimant is able to engage in substantial gainful

activity. 20 C.F.R. §§ 404.1594(a), (b)(3); 416.994(a), (b)(1)(iii).2 “Medical

improvement” is any decrease in the medical severity of the claimant’s

impairments which were present at the time of the most recent favorable medical

decision that the claimant was disabled. 20 C.F.R. §§ 404.1594(b)(1),

416.994(b)(1)(i). To find that medical improvement ended a claimant’s disability,

the Commissioner must demonstrate that “the conditions which previously

rendered the claimant disabled have ameliorated, and the improvement . . . is


2
  Both sides agree that the rules governing continuing disability review apply to Mudge’s claim
that she continued to be disabled on and after January 9, 2016.
                                              -4-
related to claimant’s ability to work.” Nelson v. Sullivan, 946 F.2d 1314, 1315 (8th

Cir. 1991) (per curiam) (citing 20 C.F.R. § 404.1594(b)(2)-(5)).

      In determining medical improvement, the severity of the claimant’s current

condition is compared with the severity of her condition as of the date she was last

found to be disabled. 20 C.F.R. §§ 404.1594(b)(7), 416.994(b)(1)(vii). Once it has

been established that there has been a medical improvement, the Commissioner

must determine if it relates to the claimant’s ability to work, that is, whether there

has been a decrease in the severity of the claimant’s impairments and an increase

in her functional capacity to do basic work activities. 20 C.F.R. §§ 404.1594(b)(3),

416.994(b)(1)(iii). In making this determination, the Commissioner assesses the

claimant’s RFC and whether, with this RFC, the claimant can perform her past

work. 20 C.F.R. §§ 404.1594(c)(2), 416.994(b)(2); 20 C.F.R. §§ 404.1594(f)(7),

416.994(b)(5)(vi). If the claimant can perform such work, the Commissioner will

find the disability to have ended. 20 C.F.R. §§ 404.1594(f)(7), 416.994(b)(5)(vi).

If the claimant cannot engage in her past relevant work, the Commissioner must

consider whether the claimant can perform other jobs with her current RFC. 20

C.F.R. §§ 404.1594(f)(8), 416.994(b)(5)(vii). If she cannot, the Commissioner will

find claimant’s disability to continue. 20 C.F.R. §§ 404.1594(f)(8),

416.994(b)(5)(vii).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402
                                          -5-
U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

B.    ALJ’s Decision

      In his written decision, the ALJ found that Mudge met the insured status

requirements of the Social Security Act through December 31, 2015, and that she

had not engaged in substantial gainful activity since December 13, 2014, the

alleged onset date of disability. The ALJ found that Mudge’s MS, C5-6 disc

herniation with spinal canal encroachment, and mild MS-related neurocognitive

disorder were severe impairments, but that these impairments did not meet or
                                          -6-
medically equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 15-18, 21-23.)

      The ALJ determined that from December 13, 2014, through January 8, 2016,

Mudge had the RFC to perform sedentary work, but that she could

      [n]ever climb ladders, ropes, or scaffolds; occasionally climb ramps
      and stairs, balance, kneel, crouch, and crawl; can frequently handle
      and finger; must avoid concentrated exposure to extreme cold, heat,
      and humidity; must avoid all exposure [to] moving machinery and
      unprotected heights; no more than simple routine repetitive tasks; no
      more than occasional interaction with supervisors and co-workers; and
      an allowance to miss work two or more days per month.

(Tr. 18.) The vocational expert testified that a person limited to simple, routine,

repetitive work with no required public interaction and no more than occasional

interaction with supervisors and co-workers would be unable to perform Mudge’s

past relevant work as a receptionist, data entry clerk, and substitute teacher. (Tr.

63.) The vocational expert further testified that a person who regularly has more

than one absence a month or takes more than two routine breaks during a workday

would be precluded from competitive employment. (Tr. 64.) Based on this

testimony, the ALJ found that with her RFC, Mudge could not perform her past

relevant work or any other work that existed in significant numbers in the national

economy. (Tr. 19-21.) The ALJ thus found Mudge to be disabled from December

13, 2014, to January 8, 2016. (Tr. 21.)

      The ALJ further determined, however, that as of January 9, 2016, Mudge

sustained medical improvement to such a degree that she was no longer disabled.
                                          -7-
The ALJ found that while Mudge continued to not engage in substantial gainful

activity and had the same severe impairments as those present during her disabled

status, she nevertheless experienced medical improvement of her impairments that

related to her ability to work because her RFC increased –– specifically, that as of

January 9, 2016, Mudge had the RFC to perform sedentary work with the same

limitations as before, except that she would no longer miss work two or more days

per month. (Tr. 21-24.) The ALJ found that this RFC still prevented Mudge from

performing her past relevant work. However, considering Mudge’s age, education,

work experience, and RFC as of January 9, 2016, the ALJ found that Mudge could

perform other work as it existed in significant numbers in the national economy,

based on vocational expert testimony that a person with this RFC could perform

work in small product assembly, goods assembly,3 and circuit board touch-up.

(See Tr. 63-64.) The ALJ therefore found that Mudge’s disability ended January 9,

2016. (Tr. 24-25.)

C.        Limitation re Work Instructions in RFC

          Mudge contends that medical evidence credited by the ALJ showed that she

was limited in her ability to perform work if instructions were given orally. Mudge

claims that the ALJ should have included this limitation in her RFC and in the

hypothetical posed to the vocational expert, and erred in his failure to explain why

he did not do so. For the following reasons, the ALJ did not err. And even if he

3
    The vocational expert testified to work as “optical goods assembly.” (Tr. 63-64.)
                                                 -8-
did, the error was harmless.

      On March 18, 2017, Mudge underwent a consultative psychological

evaluation for disability determinations. During this evaluation, Summer Johnson,

Psy.D., determined Mudge’s executive functioning to be normal, although deficits

in memory functioning were noted. Mudge could repeat five digits forward and

three backward, and conducted serial threes with no errors. Mudge’s IQ scores

placed her in the low average range of cognitive ability. During the examination,

Mudge demonstrated poor concentration, good persistence, and a moderately slow

pace. Dr. Johnson determined Mudge’s memory to be mostly normal except for

auditory memory. Information needed to be repeated several times. Dr. Johnson

diagnosed Mudge with mild neurocognitive disorder due to MS. (Tr. 578-83.)

      On that same date, Dr. Johnson completed a Medical Source Statement

(MSS) of Ability to Do Work-Related Activities (Mental). In that MSS, Dr.

Johnson opined, inter alia, that while Mudge had no restrictions in carrying out

simple instructions, she had mild restrictions in understanding and remembering

simple instructions. Dr. Johnson also opined that Mudge had mild restrictions in

understanding, remembering, and carrying out complex instructions. Dr. Johnson

explained that “working memory problems could lead to deficits in performance if

work instructions are given orally.” (Tr. 584.)

      In his decision, the ALJ summarized Dr. Johnson’s report and MSS and

found them to be “generally consistent with the record” and “persuasive[] in
                                        -9-
deciding the final determination.” (Tr. 22.) The ALJ found that there was no

change from Mudge’s earlier RFC in cognitive or mental functioning in that she

continued to have moderate limitations in understanding, remembering, or

applying information; mild limitations in interacting with others; moderate

limitations with regard to concentration, persistence, or pace; and mild limitations

in adapting or managing herself. (Id.) The ALJ therefore continued to limit

Mudge to no more than simple, routine, and repetitive tasks with no more than

occasional interaction with supervisors and co-workers. (Tr. 24.)

      Mudge contends that with the ALJ finding that Dr. Johnson’s opinion was

consistent with other evidence and thus persuasive, he should have included an

RFC limitation regarding her difficulty in following oral work instructions and

erred when he failed to do so without explanation. An ALJ, however, is not

required to rely entirely on a particular medical opinion in determining a

claimant’s RFC. See Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011). See

also Cox v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007) (“Even though the RFC

assessment draws from medical sources for support, it is ultimately an

administrative determination reserved to the Commissioner.”). Instead, he is

required to base his disability determination upon a review of the record as a

whole. Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010). That is what the

ALJ did here.

      In addition, contrary to Mudge’s assertion, the ALJ was not required to
                                        - 10 -
“weigh” medical opinion evidence in this case or explain why a medical source

opinion was not adopted. In March 2017, the Social Security Administration

amended its regulations governing the evaluation of medical evidence. Those

amended regulations now provide that the Commissioner “will not defer or give

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) . . . , including those from your medical sources.” 20 C.F.R. §§

404.1520c(a), 416.920c(a). Under the new rules, the Commissioner evaluates the

“persuasiveness” of all medical opinions according to several enumerated factors,

the “most important” being supportability and consistency. 20 C.F.R. §§

404.1520c(a), 416.920c(a).4 Other than articulating his consideration of the

supportability and consistency factors, the Commissioner is not required to discuss

or explain how he considered any other factor in determining persuasiveness. 20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).

       While generally these new rules apply to only those claims filed on or after

March 27, 2017, see 20 C.F.R. §§ 404.1520c, 416.920c, they also apply to all

continuing disability reviews, with certain exceptions not applicable here. See

Social Security Administration, Program Operations Manual System (POMS), DI

24503.050 (effective Apr. 3, 2017 to present). Accordingly, because the parties
4
 The additional enumerated factors are the medical source’s relationship with the claimant (with
consideration given to the length of the treatment relationship, frequency of examinations,
purpose and extent of the treatment relationship, and whether the source examined the claimant
or reviewed records), the source’s specialization, and “other factors” such as familiarity with
other evidence or an understanding of the disability program. 20 C.F.R. §§ 404.1520c(c)(3)-(5),
416.920c(c)(3)-(5).
                                             - 11 -
agree that the ALJ’s decision that Mudge was no longer disabled on or after

January 9, 2016, constituted a continuing disability review, the new rules

governing the evaluation of medical evidence apply to this part of the ALJ’s

analysis. Therefore, in determining Mudge’s continuing disability, the ALJ here

was not required to “weigh” Dr. Johnson’s opinion or explain why he did not adopt

the opinion in its entirety. The ALJ therefore did not err in his treatment of Dr.

Johnson’s opinion.

       Regardless, assuming arguendo that the ALJ erred by failing to include in

the RFC that Mudge was limited with respect to receiving oral work instructions,

such error was harmless and does not provide a basis for remand. Persons

performing work in the jobs described by the vocational expert – that is, as a small

product assembly worker, an optical goods assembly worker, and a circuit-board

touch-up worker – must be able to apply commonsense understanding to carry out

“uninvolved written or oral instructions.” See Dictionary of Occupational Titles

(DOT) Nos. 739.687-030, 713.687-018, 726.684.110 (emphasis added). Indeed,

taking instructions via any medium is not a significant factor in any of these jobs.

Id. Because the vocational expert testified to work that does not rely exclusively

on oral instructions for its performance and for which taking instructions is not a

significant factor, any error in failing to include a non-oral-instruction limitation in

the RFC or in the hypothetical to the vocational expert was harmless. See Hepp v.

Astrue, 511 F.3d 798, 806 (8th Cir. 2008) (declining to remand for alleged error in
                                         - 12 -
opinion when error had no bearing on the outcome).

D.    Unscheduled Work Breaks / Work Absences

      On January 6, 2017, Mudge’s treating neurologist, Dr. K. Philip Lee,

completed a Multiple Sclerosis RFC Questionnaire in which he opined, inter alia,

that Mudge’s impairment would cause her to sometimes need to take unscheduled

breaks during an eight-hour workday and to miss work more than four days per

month. (Tr. 573-76.) The ALJ did not accept this opinion to the extent it applied

to the period after January 9, 2016, explaining that there was no basis in the record

to support it and, further, because Dr. Lee’s own treatment notes during the

relevant period were contrary to the opined limitation. (Tr. 23.) Mudge claims this

was error.

      Mudge argues that the ALJ failed to weigh the opinion of this treating

physician under the factors set out in 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2),

and thus failed to accord appropriate weight to the opinion. However, as discussed

above, the new rules governing the evaluation of medical evidence apply to the

continuing disability review portion of the ALJ’s decision. The treating-physician

rule under §§ 404.1527(c)(2) and 416.927(c)(2) no longer applies to continuing

disability reviews. The ALJ therefore could not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion, including

that from Mudge’s treating physician. 20 C.F.R. §§ 404.1520c(a), 416.920c(a).

      Nevertheless, the reasons given by the ALJ to not accept Dr. Lee’s opinion
                                        - 13 -
regarding breaks and absences are supported by substantial evidence on the record

as a whole. The ALJ found that during the period of disability, that is, from

December 2014 to January 2016, Mudge experienced slurred speech, vision

problems, difficulty writing and typing, and numbness on the right side of her

body. She experienced frequent MS flares and relapses throughout this period –

some requiring hospitalization – during which she was dizzy, had vertigo, was

vomiting, and had cognitive deficits with “word searching.” MRIs showed

increased lesions. In January 2016, however, Dr. Lee changed Mudge’s

medication from Avonex to Gelinya, after which Mudge experienced no relapses.

Although she reported some residual hand paresthesia and patchy numbness in her

legs, which Dr. Lee considered to be “minor,” she had no recurrent symptoms and

no complaints. (Tr. 407-08, 411, 423, 438.) In March 2016, Mudge reported that

she was doing very well and had no MS flares. (Tr. 424.) In September 2016, Dr.

Lee found that Mudge was clinically stable without relapse, noting that she had no

recurrent symptoms since starting the new medication. (Tr. 438.) He also noted

that Mudge was “quite pleased” with her current stability. (Id.) The treatment

notes also show that after Mudge began treatment with Gelinya in January 2016,

she no longer had communication/language problems as she experienced in 2015.

(Compare Tr. 335, 346, 393 with Tr. 412, 426, 441, 442.)

      Given the substantial evidence that Mudge no longer experienced

debilitating symptoms after she began treatment with Gelinya in January 2016, the
                                        - 14 -
ALJ did not err in declining to accept Dr. Lee’s opinion regarding unscheduled

breaks and work absences for the period beginning January 9, 2016. See 20 C.F.R.

20 C.F.R. §§ 404.1520c(a), 416.920c(a) (consistency is one of two “most

important” factors in determining persuasiveness of medical source’s opinion);

Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (inconsistency with other

substantial evidence alone is a sufficient basis for ALJ to not accept a medical

source’s opinion). The ALJ’s determination that such an opinion had no basis in

the record and was contrary to Dr. Lee’s own treatment notes is supported by

substantial evidence on the record as a whole. I must therefore affirm this

determination.

                                    Conclusion

       When reviewing an adverse decision by the Commissioner, my task is to

determine whether the decision is supported by substantial evidence on the record

as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner's conclusion.” Id. For the reasons set

out above on the claims raised by Mudge on this appeal, a reasonable mind can

find the evidence of record sufficient to support the ALJ’s determination that

Mudge’s disability ended as of January 9, 2016. I must therefore affirm the

decision. Id.

      Accordingly,
                                        - 15 -
      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED, and plaintiff Deborah Mudge’s Complaint is dismissed with

prejudice.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.




                                     ____________________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE


Dated this 29th day of July, 2019.




                                     - 16 -
